Eldridge, Judge.
Donald Paul Wilson appeals from a Fulton County Superior Court’s order dismissing his motion to withdraw his guilty plea to the offense of theft by taking.1 However, we find no error. The superior court no longer had jurisdiction to consider Wilson’s motion to withdraw because the term of court in which the judgment of conviction was entered had expired.2 Aikens v. State, 241 Ga. App. 816, 817 (527 SE2d 916) (2000). Wilson’s remedy for any error with regard to the entry of his guilty plea is through a writ of habeas corpus.3

Judgment affirmed.


Blackburn, P. J., and Barnes, J., concur.


 Wilson’s prior jury trial conviction for the same offense was reversed by this Court because there was no indication in the record that Wilson had knowingly and voluntarily waived his right to an attorney on the trial of the case. Wilson v. State, 230 Ga. App. 74 (495 SE2d 330) (1997). Upon remand, Wilson pled guilty to the offense.


 Wilson, who is proceeding pro se, entered his guilty plea in January 1998. He filed the instant “Motion For New Trial Out-of-Time Plea Withdrawal Motion to Dismiss Rule Nisi” in September 1999.


 Wilson has already filed a petition for a writ of habeas corpus, Wilson v. Chapman, Civil Action No. 99CV35198, in Baldwin County where he is incarcerated, which action is apparently still pending on the merits.